Case 5:19-cr-00731-EGS Document1 Filed 12/30/19 Page 1 of 7

IN THE UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA : CRIMINAL NO:
V. : DATE FILED:

LINDA MORGANDALE : VIOLATION:
18 U.S.C. § 371 (conspiracy to
defraud — 1 count)

INFORMATION
COUNT ONE

THE UNITED STATES ATTORNEY CHARGES THAT:

At all times material to this information:

1, The Internal Revenue Service ("IRS") was an agency of the United States
Department of the Treasury, responsible for administering and enforcing the tax laws of the
United States.

Qi The tax laws of the United States required every citizen and resident of the
United States who received gross income in excess of the minimum filing amount established by
law for a particular tax year to annually make a federal individual income tax return for that tax
year, and to file such a tax return with the IRS.

3. The amount of federal tax owed by a tax payer was offset by any

il
Case 5:19-cr-00731-EGS Document1 Filed 12/30/19 Page 2 of 7

legitimate deductions.

4. If an error was made on a tax return filed in a previous year, an amended
tax return could be submitted to the IRS.

5. Upon receipt of a filed tax return showing that a refund was due to a
particular taxpayer, the IRS issued a refund check to the taxpayer payable by the United States
Treasury.

6. For the past 20 years, defendant LINDA MORGANDALE owned and
operated a tax preparation under the business name of “The Tax Lady” out of her residence in
Birdsboro, Pennsylvania.

Ts In or about January 2014, J.D., whose identity is known to the United
States Attorney, joined defendant LINDA MORGANDALP’S tax preparation business as a tax
preparer.

8. Defendant LINDA MORGANDALE conspired with J.D. to operate an
illegal enterprise that assisted in the filing of federal income tax returns with the IRS which
falsely claimed deductions amounting to at least approximately $121,282 and resulted in an
aggregate loss to the government of approximately at least $119,986.09.

9. From in or about 2014 to in or about April 2015, in Birdsboro, in the
Eastern District of Pennsylvania and elsewhere, defendant

LINDA MORGANDALE
conspired and agreed, together and with J.D. to defraud the United States by impeding,
impairing, obstructing, and defeating the lawful functions of the Internal Revenue Service of the

Department of the Treasury in the ascertainment, computation, assessment and collection of
Case 5:19-cr-00731-EGS Document1 Filed 12/30/19 Page 3 of 7

income taxes.
MANNER AND MEANS
The manner and means by which the conspiracy was sought to be accomplished

included, among others, the following:

10. Defendant LINDA MORGANDALE, herself, along with co-conspirator
J.D., added falsified deductions to 27 current year tax returns for tax years 2012, 2013, and 2014
on behalf of clients.

11. Defendant LINDA MORGANDAILIE, herself, along with J.D., added
fraudulent deductions to 31 amended tax returns for tax years 2011, 2012, and 2013, on behalf of
clients.

12. The fraudulent tax returns and amended tax returns falsely listed
deductions for expenses including costs of education, legal fees, employee business expenses,
and/or gifts to charity.

13. Defendant LINDA MORGANDALE, herself, along with J.D., filed or
advised their clients to file the fraudulent tax returns and amended tax returns, causing the IRS to
issue refund checks to the clients for a total loss of at least approximately $119,986.

OVERT ACTS

In furtherance of the conspiracy, defendant LINDA MORGANDALE and J.D.
committed the following overt acts in the Eastern District of Pennsylvania and elsewhere:

Ta On or about J anuaty 2014, defendant LINDA MORGANDALE hired J.D.

to assist in MORGANDALP’S tax preparation business.
Case 5:19-cr-00731-EGS Document1 Filed 12/30/19 Page 4 of 7

De Defendant LINDA MORGANDALE trained co-conspirator J.D. on how
to defraud the federal government by adding fictitious deductions that caused a refund to be
issued.

3. Based on defendant LINDA MORGANDALP’S training, co-conspirator
J.D. generated fraudulent tax returns on behalf of MORGANDALE’S tax preparation business.

4, Defendant LINDA MORGANDALE and co-conspirator J.D. listed
illegitimate educational costs, unreimbursed work place expenses, and inaccurate charitable
donations in fraudulent tax returns.

5. Defendant LINDA MORGANDALE and co-conspirator J.D. charged a
fee to each client whose tax return was completed.

6. Defendant LINDA MORGANDALE and co-conspirator J.D.
electronically filed returns as having been “self-prepared” by the client or provided an siddtessed
envelope for the clients to mail in the “self-prepared” return.

7. Defendant LINDA MORGANDALE and co-conspirator J.D. intentionally
listed the fraudulent returns as having been prepared by the client, as opposed to a tax preparer,
in order to prevent the IRS from identifying them.

8. —34. From in or about 2011 through May 2015, defendant LINDA
MORGANDALE and co-conspirator J.D. prepared the following 27 fraudulent United States
income tax returns for tax years 2011 through 2014, and the preparation of each falsified tax

return constitutes a separate overt act:

 

False Forms 1040, U.S. Individual Income Tax Returns Prepared

 

Overt Act Taxpayer Tax Year |Date IRS Received} Loss Amount
8 T.A. 2013 04/07/2014 792.00

 

 

 

 

 

 

 

 
Case 5:19-cr-00731-EGS Document1 Filed 12/30/19 Page 5 of 7

 

False Forms 1040, U.S. Individual Income Tax Returns Prepared

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Overt Act Taxpayer Tax Year |Date IRS Received} Loss Amount
9 D.T. AND B.T. 2013 04/15/2014 2,722.00
10 N.L. 2013 04/21/2014 471.78
fi R.B. 2013 04/28/2014 2,012.00
12 R.B. 2013 04/28/2014 2,559.00
13 C.G. AND R.G. 2013 05/27/2014 1,571.00
14 M.C. - 2013 06/11/2014 1,980.00
13 G.K 2012 11/03/2014 768.00
16 G.K. 2013 11/05/2014 600.00
i C.N. 2014 03/02/2015 1,920.00
18 K.K. AND MLK. 2014 03/09/2015 1,800.00
19 L.C. 2014 03/09/2015 967.00
20 D.W. 2014 03/16/2015 1,013.00
21 T.A. 2014 03/30/2015 1,803.00
22 ] L.S.R. 2014 04/06/2015 618.00
23 M.C. 2014 : 04/06/2015 1,080.00
24 R.B. 2014 04/06/2015 2,005.00
25 A.D. 2014 04/15/2015 3,595.00
26 A.K. 2014 04/15/2015 1,674.00
27 D.T. AND B.T. 2014 04/15/2015 2,272.00
28 E.D; 2014 04/15/2015 2,200.00
29 M.LF. 2014 04/20/2015 2,162.00
30 GK 2014 05/04/2015 270.00
31 R.B. 2014 05/04/2015 925.00
32 N.L. 2014 05/11/2015 1,233.00

 

 

 

 

 

 
Case 5:19-cr-00731-EGS Document1 Filed 12/30/19 Page 6 of 7

 

False Forms 1040, U.S. Individual Income Tax Returns Prepared

 

 

 

Overt Act Taxpayer Tax Year [Date IRS Received| Loss Amount
ao IA. AND K.A. 2014 06/08/2015 6,987.00
34 A.L. AND MLL. 2014 08/03/2015 4,162.00

 

 

 

 

 

 

 

35.—65. From in or about 2014 through May 2015, defendant LINDA
MORGANDALE and co-conspirator J.D. prepared the following 31 amended tax returns for tax
years 2011 through 2013, and the preparation of each falsified amended tax return constitutes a

separate overt act:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

False Forms 1040X, Amended U.S. Individual Income Tax Returns Prepared
Overt Act Taxpayer Tax Year |Date IRS Received| Loss Amount
35 A.D. 2011 06/30/2014 2,753.36
36 A.D. 2012 06/30/2014 2,685.57
37 N.L. 2011 07/14/2014 3,045.54
38 NGL, 2012 07/14/2014 2,175.86
39 RB. 2011 07/14/2014 1,743.50
40 D.T. AND B.T. 2012 07/21/2014 3,035.71
4] A.T. 2011 07/28/2014 1,656.30
42 D.T. 2011 09/01/2014 2,315.22
43 R.B. 2012 09/22/2014 1,598.46
4s G.K. 2011 11/05/2014 1,716.77
45 CAM. 2011 12/2014 3,123.00
46 H.D. 2011 12/2014 2,465.00
47 L.C. 2011 12/22/2014 1,470.11
48 LC, 2012 12/22/2014 1,271.59
49 Lat, 2013 12/22/2014 2,173.26

 

 

 

 

 

 

 
Case 5:19-cr-00731-EGS Document1 Filed 12/30/19 Page 7 of 7

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

False Forms 1040X, Amended U.S. Individual Income Tax Returns Prepared
Overt Act Taxpayer Tax Year |Date IRS Received| Loss Amount

50 CR, 2011 12/29/2014 3,601.50
51 D.A. 2011 02/16/2015 3,880.69
52 CN. 2013 02/23/2015 3,220.0 1
53 D.W. 2012 02/23/2015 1,777.99
54 W.D. AND A.D. 2013 03/16/2015 1,577.54
53 A.L. AND MLL. 2013 03/23/2015 1,888.54
56 K.K. AND MLK. 2012 03/23/2015 1,797.92
57 W.D. AND A.D. 2012 03/23/2015 1,914.06
58 LA. AND K.A. 2013 05/04/2015 1,990.42
50 GN, 2012 05/18/2015 2,477.72
60 LA. AND K.A. 20127 05/18/2015 2,210.92
61 LA. AND K.A. 2011 05/25/2015 2,591.59
62 N.P. 2011 06/29/2015 2,323.75
63 N.P. 2012 06/29/2015 2,152.52
64 A.L. AND M.L. 2012 10/26/2015 25 9G F
65 K.K. AND MLK. 2011 11/17/2015 2,0935,06

 

 

 

 

 

 

All in violation of Title 18, United States Code, Section 371.

209 KarueD

WILLIAM M. McSWAIN
UNITED STATES ATTORNEY
